ACCEPTED
                                                                                                  01-15-00710-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             10/9/2015 4:01:02 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                               NO. 01-15-00709-CR
                               NO. 01-15-00710-CR
                               NO. 01-15-00711-CR
                                                                   FILED IN
                   __________________________________________1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
         In the Court of Appeals for the First District of Texas at Houston, Texas4:01:02 PM
                                                                        10/9/2015
                  ___________________________________________           CHRISTOPHER A. PRINE
                                                                               Clerk
                ROBERT JAMES MARTIN V. THE STATE OF TEXAS
                 ____________________________________________

  On appeal from the 149th District Court of Brazoria County, Texas, No. 74428 et al.
                ___________________________________________

               APPELLANT'S MOTION TO STAY PROCEEDINGS
            _____________________________________________________

   TO THE HONORABLE COURT OF APPEALS: Robert James Martin, appellant,
files this Motion to Stay in this cause, and in support shows the following:


   1. Nature of Proceeding. This appeal arises out of a proceeding in the District
       Court for the 149th Judicial District of Brazoria County, Texas. Robert James
       Martin entered a plea of guilty to three counts of aggravated robbery and was
       sentenced by the trial court. The judgment became final on July 29, 2015. Mr.
       Martin filed a timely Motion for New Trial on August 27, 2015, and timely
       presented the motion for hearing to the trial court.

   2. Deadline for Trial Court Action. Mr. Martin’s Motion for New Trial is
       overruled by operation of law on the 75th day after the judgment was entered
       (October 12, 2015) TEX. R. APP. PROC. 21.8. The trial court scheduled hearing on
       this motion for October 15, 2015. The undersigned counsel brought this to the
       trial court’s attention. The trial court has made docket sheet entries in each case
       indicating this is the soonest date available to the trial court.

   3. Prejudice to Appellant. Holding a hearing in the trial court on a legally moot
       motion will only serve to complicate the issues in the case. The hearing is
       necessary to develop evidence regarding the voluntariness of the plea entered by
       Mr. Martin. Additionally, the court record is not prepared and available.
4. Prayer. WHEREFORE, Appellant requests that this Court stay the trial court
   proceedings as currently scheduled.



                                                           Respectfully submitted,


                                                                     /s/David Ryan
                                                                    DAVID RYAN
                                                                   SBN: 00786412
                                                         6161 Savoy Dr., Suite 1116
                                                              Houston, Texas 77036
                                                 (713)223-9898 FAX (713) 223-8448
                                                              Attorney for Appellee




                          APPENDIX: Docket Sheets, Brazoria County Cause No. 74428
CERTIFICATE OF CONFERENCE

I, David Ryan, hereby certify that counsel for appellee is not opposed to Appellee’s
Motion to Stay.

/s/David Ryan
DAVID RYAN

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing motion has been served
on all counsel of record, on October 9, 2015.

/s/ DMR__________
DAVID M. RYAN
Appendix